First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and the elected species as set forth in the reply filed on December 8, 2021 is acknowledged.  The traversal is on the ground(s) that there is significant overlap in the claim recitations among the five groups, a more efficient and expedient examination would result if the five groups were examined together.  This is not found persuasive because under PCT Rules the claims should be directed to a single general inventive concept.  The claims herein recite a variety of compounds and lipases which do not form a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Improper Markush
Claims 1-7 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping 
The Markush groupings of claims 1-8 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:
The claims recite “a lipase selected from the group consisting of lipase B from Candida antarctica of SEQ ID no. 1, lipase 1 from Diutina rugosa of SEQ ID no. 2, lipase 2 from Diutina rugosa of SEQ ID no. 3, lipase 3 from Diutina rugosa of SEQ ID 2ASD05-19 no. 4, lipase 4 from Diutina rugosa of SEQ ID no. 5, lipase 5 from Diutina rugosa of SEQ ID no. 6, lipase from Rhizopus niveus of SEQ ID no. 7, lipase from Aspergillus niger of SEQ ID no. 8 and lipase from Penicillium camemberti FM 013 of SEQ ID no. 9 or a homologous enzyme having a sequence identity of at least 65% with one of the 

    PNG
    media_image1.png
    813
    580
    media_image1.png
    Greyscale
 (see pages 5-7 of the present specification).  In other words, although the present specification sets forth a 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For this reason, the skilled artisan in the art would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liñares et al. (Bioorganic & Medicinal Chem., 2015, cited by applicant on IDS submitted 08/06/2020).
Liñares et al. teaches the enzymatic synthesis of acetylated bile acids and ethyl esters derivatives such as chenodeoxycholic acid utilizing lipase B from Candida antarctica:

    PNG
    media_image2.png
    206
    518
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    264
    406
    media_image3.png
    Greyscale
(see the entire article, especially Schemes 1 and 2; Tables 1-3; paragraphs 2.2.1, 2.3, 3).  The process taught by reference is encompassed by the instant claims.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628